DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on September 08, 2021 has been entered. Claims 1-18, 20 and 22 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welmers [US 4620288 A].
As per Claims 1, 14 and 22, Welmers teaches a method for processing print data defining a pattern to be printed (See fig. 1), comprising the steps of: 
obtaining vector print data for said pattern to be printed (Column 4 lines 29-35); 
dividing said vector print data into scan strips 17 wherein each scan strip being associated with a scan velocity (See fig. 2, Column 6 line 62 – Column 7 line 5); and 
performing a skew transformation of vector print data in each scan strip into skew transformed vector print data (Column 8 lines 16-25); 
said skew transformation being performed in a direction opposite to respective said scan velocity and with a magnitude proportional to a magnitude of said scan velocity (See fig. 2, Column 2 lines 14-28, wherein the velocity is expressed as scanning in a particular direction of the X-axis).
As per Claim 2, Welmers teaches the method for processing print data according to claim 1, wherein said scan velocity is an intended scan velocity for printing according to said print data (See fig. 2, Column 2 lines 14-28).
As per Claim 3, Welmers teaches the method for processing print data according to claim 1, wherein each scan strip has a first and a second linear border, both parallel to a direction of respective said associated scan velocity, wherein a sweep direction is defined from said first linear border to said second linear border (See fig. 2, end of scan lines).
As per Claim 4, Welmers teaches the method for processing print data according to claim 3, wherein said sweep direction is a direction of an intended sweep perpendicular to said scan velocity during a scan (See fig. 2, Column 2 lines 14-28).
As per Claim 5, Welmers teaches the method for processing print data according to claim 3, wherein said skew transform in each scan strip comprises moving of coordinates of said vector print data in said direction opposite to respective said scan velocity by a skew distance (dx) being proportional to a distance (y) between said coordinates and said first linear border (See fig. 2, Column 6 line 62 – Column 7 line 5).
As per Claims 6 and 18, Welmers teaches the method for processing print data according to claim 5, wherein a ratio between said skew distance (dx) and said distance (y) between said coordinates and said first linear border is equal to a ratio between the magnitude of said scan velocity and a speed of said sweep (Column 12 line 67 – Column 13 line 6).
As per Claims 7 and 15, Welmers teaches the method for processing print data according to claim 1, wherein said vector print data being intended for a bi-directional scan printing, whereby said scan velocity is directed in alternating directions for consecutive scan strips (See fig. 2, Column 2 lines 14-28).
As per Claim 8, Welmers teaches the method for processing print data according to claim 1, comprising the further step of: converting said skew transformed vector print data bit map print data (Column 8 lines 51-63).
As per Claims 9 and 17, Welmers teaches a method for printing a pattern, comprising the steps of: processing of print data according to claim 1; controlling a printing process based on at least one of said vector print data and said bit map print data (Column 7 lines 29-45).
As per Claim 10, Welmers teaches the method for printing a pattern according to claim 9, wherein said step of controlling printing process comprises reversing a scan velocity direction between consecutive scans (See fig. 2, Column 2 lines 14-28).
As per Claims 11 and 16, Welmers teaches the method for printing a pattern according to claim 9, wherein said step of controlling a printing process comprises controlling a relative motion of a printing head with respect to a substrate (Column 7 lines 29-45).
As per Claims 12 and 20, Welmers teaches the method for printing a pattern according to claim 9, wherein said printing process is a micro-lithographic printing process (See fig. 1, Column 1 lines 10-18).
As per Claim 13, Welmers teaches the method for printing a pattern according to claim 12, wherein said printing process is a mask writing process or a direct writing process (See fig. 1, Column 1 lines 10-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882